Exhibit 10.1

 

NOTE SUBSCRIPTION AGREEMENT

 



Jerrick Media Holdings, Inc.   As of August     , 2017 202 South Dean Street    
Englewood, NJ 07631    

 

Investors:

 

1.            Subscription; Escrow Arrangement.

 

(a)         The undersigned subscriber (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase a 15% Secured Convertible Promissory Note
in the form of Exhibit C hereto (each a “Secured Note” and collectively, the
“Secured Notes”) in the principal amount set forth on the signature page hereto
from Jerrick Media Holdings, Inc., a Nevada corporation (the “Company”) in
connection with the Company’s offering of up to $6,000,000 in Secured Notes
together with warrants (the “Offering”), in the form of Exhibit D hereto, to
purchase shares of the Company’s common stock (the “Warrants”; together with the
Secured Notes, the “Securities”) pursuant to the terms set forth in the
Confidential Term Sheet attached as Exhibit A hereto. This Note Subscription
Agreement and all Exhibits hereto shall be hereinafter referred to as the
“Subscription Agreement”; together with such Exhibits and Schedules attached
hereto, the “Offering Documents”. The minimum investment per Subscriber shall be
$25,000 but may be waived by the Company in its sole discretion.

 

This subscription is based upon the information provided in the Offering
Documents and upon the Subscriber’s own investigation as to the merits and risks
of this investment. The Subscriber shall deliver herewith duly executed copies
of the signature pages to the following documents: (i) the Note Subscription
Agreement attached hereto as Exhibit B, (ii) Security Purchase Agreement
attached hereto as Exhibit E, and (iii) the Accredited Investor Questionnaire &
Form W-9 provided herewith (the “Investor Questionnaire”) as Exhibit F.

 

It is currently anticipated that the initial closing in the Offering will take
place on or around August , 2017 and the final closing in connection with the
Offering shall occur on or before September 30, 2017 (each a “Closing” and each
date, a “Closing Date”), unless otherwise extended by the Company.

 

The Company shall deliver PDF copies of the executed Note and Warrant issuable
to the Subscriber on or prior to the Closing Date applicable to the Subscriber.

 

(b)         Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase the principal amount of
Secured Notes from the Company set forth on the signature page hereof (the
“Purchase Price”), and when this Subscription Agreement is accepted and executed
by the Company, the Company agrees to issue such Secured Notes to the
Subscriber. The total principal amount of Notes issued will be up to a maximum
of $6,000,000 unless increased by the Company (the “Maximum Amount”). The
Purchase Price is payable by wire transfer to Cross River Bank pursuant to the
following wire instructions.

 



 -1- 

 

 

WIRING INSTRUCTIONS

 

Cross River Bank
885 Teaneck Road

Teaneck, NJ 07666

SWIFT CODE: CSRVUS33

ABA/Routing #: 021214273

Account Name: Cross River Bank as Escrow Agent

For Jerrick Media Holdings Inc.

Account #: 2000517126

 

Provided that (i) the Subscriber has satisfied all conditions set forth herein,
and (ii) the Company has accepted and executed this Agreement, the Securities
purchased by the Subscriber will be delivered by the Company promptly following
the Closing Date. In the event that a Closing does not occur, Subscriber’s funds
will be returned by the Company to the Subscriber.

 

2.            Subscriber Representations, Warranties and Agreements. The
Subscriber hereby acknowledges, represents and warrants as follows (with the
understanding that the Company will rely on such representations and warranties
in determining, among other matters, the suitability of this investment for the
Subscriber in order to comply with federal and state securities laws):

 

(a)          In connection with this subscription, the Subscriber has read this
Subscription Agreement. The Subscriber acknowledges that this Subscription
Agreement is not intended to set forth all of the information which might be
deemed pertinent by an investor who is considering an investment in the
Securities. It is the responsibility of the Subscriber (i) to determine what
additional information he desires to obtain in evaluating this investment, and
(ii) to obtain such information from the Company.

 

(b)         THIS OFFERING IS LIMITED TO PERSONS WHO ARE “ACCREDITED INVESTORS,”
AS THAT TERM IS DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND WHO HAVE THE FINANCIAL MEANS AND THE BUSINESS,
FINANCIAL AND INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN INVESTIGATION AS
TO, AND TO EVALUATE, THE MERITS AND RISKS OF THIS INVESTMENT. THE SUBSCRIBER
HEREBY REPRESENTS THAT HE HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT. THE SUBSCRIBER IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) OF REGULATION D.

 



 -2- 

 

 

(c)         The Subscriber has had full access to all the information which the
Subscriber (or the Subscriber’s advisor(s)) considers necessary or appropriate
to make an informed decision with respect to the Subscriber’s investment in the
Securities. The Subscriber acknowledges that the Company has made available to
the Subscriber and the Subscriber’s advisors the opportunity to examine and copy
any contract, matter or information which the Subscriber considers relevant or
appropriate in connection with this investment and to ask questions and receive
answers relating to any such matters including, without limitation, the
financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent the Subscriber has not sought information regarding any
particular matter, the Subscriber represents that he or she had and has no
interest in doing so and that such matters are not material to the Subscriber in
connection with this investment. The Subscriber has accepted the responsibility
for conducting the Subscriber’s own investigation and obtaining for itself such
information as to the foregoing and all other subjects as the Subscriber deems
relevant or appropriate in connection with this investment. The Subscriber is
not relying on any representation or warranty other than that contained herein.
The Subscriber acknowledges that no representation regarding projected revenues
or a projected rate of return has been made to it by any party.

 

(d)         The Subscriber understands that the offering of the Securities has
not been registered under the Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(2) of the Act and that, as a result,
the Securities will be “restricted securities” as that term is defined in Rule
144 under the Act and, accordingly, under Rule 144 as currently in effect, that
the Securities must be held for at least one (1) year after the investment has
been made (or indefinitely if the Subscriber is deemed an “affiliate” within the
meaning of such rule) unless the Securities is subsequently registered under the
Act and qualified under any other applicable securities law or exemptions from
such registration and qualification are available. The Subscriber understands
that the Company is under no obligation to register the Securities under the Act
or to register or qualify the Securities under any other applicable securities
law, or to comply with any other exemption under the Act or any other securities
law, and that the Subscriber has no right to require such registration. The
Subscriber further understands that the Offering of the Securities has not been
qualified or registered under any foreign or state securities laws in reliance
upon the representations made and information furnished by the Subscriber herein
and any other documents delivered by the Subscriber in connection with this
subscription; that the offering has not been reviewed by the SEC or by any
foreign or state securities authorities; that the Subscriber’s rights to
transfer the Securities will be restricted, which includes restrictions against
transfers unless the transfer is not in violation of the Act and applicable
state securities laws (including investor suitability standards); and that the
Company may in its sole discretion require the Subscriber to provide at
Subscriber’s own expense an opinion of its counsel to the effect that any
proposed transfer is not in violation of the Act or any state securities laws.

 

(e)         The Undersigned is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the 1933 Act. The Undersigned has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Common Stock. The
Undersigned is not registered as a broker or dealer under Section 15(a) of the
1934 Act, affiliated with any broker or dealer registered under Section 15(a) of
the Securities Exchange Act of 1934, as amended, or a member of the Financial
Industry Regulatory Authority.

 



 -3- 

 

 

Each of this Agreement and the Offering Materials have been duly and validly
authorized, executed and delivered on behalf of the Undersigned and is a valid
and binding agreement of the Undersigned enforceable against the Undersigned in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The Undersigned has
the requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the Offering Materials and each other
agreement entered into by the parties hereto in connection with the transactions
contemplated by this Agreement.

 

The execution, delivery and performance of this Agreement and the Offering
Materials by the Undersigned and the consummation by the Undersigned of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the certificate of incorporation, by-laws or other documents of organization
of the Undersigned, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give others any rights of termination, amendment, acceleration or cancellation
of, any agreement, indenture or instrument to which the Undersigned is bound, or
(iii) result in a violation of any law, rule, regulation or decree applicable to
the Undersigned.

 

The Undersigned understands that the Common Stock and Warrants are being offered
and sold in reliance on a transactional exemption from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Undersigned set forth
herein in order to determine the applicability of such exemptions and the
suitability of the Undersigned to acquire the Common Stock and Warrants.

 

(f)          The Subscriber acknowledges that there will be no market for the
Securities and that the Subscriber may not be able to sell or dispose of them;
the Subscriber has liquid assets sufficient to assure that the purchase price of
the Securities will cause no undue financial difficulties and that, after
purchasing the Securities the Subscriber will be able to provide for any
foreseeable current needs and possible personal contingencies; the Subscriber is
able to bear the risk of illiquidity and the risk of a complete loss of this
investment.

 

(g)         The information in any documents delivered by the Subscriber in
connection with this subscription, including, but not limited to the Investor
Questionnaire, is true, correct and complete in all respects as of the date
hereof. The Subscriber agrees promptly to notify the Company in writing of any
change in such information after the date hereof.

 

(h)         The offering and sale of the Securities to the Subscriber were not
made through any advertisement in printed media of general and regular paid
circulation, radio or television or any other form of advertisement, or as part
of a general solicitation.

 

(i)          The Subscriber recognizes that an investment in the Securities
involves significant risks, which risks could give rise to the loss of the
Subscriber’s entire investment in such securities.

 



 -4- 

 

 

(j)         The undersigned is purchasing the Common Stock and Warrants for the
undersigned's own account, with the intention of holding the Common Stock and
Warrants, with no present intention of dividing or allowing others to
participate in this investment or of reselling or otherwise participating,
directly or indirectly, in a distribution of the Common Stock or Warrants, and
shall not make any sale, transfer, or pledge thereof without registration under
the Act and any applicable securities laws of any state or unless an exemption
from registration is available under those laws.

 

The undersigned represents that the undersigned, if an individual, has adequate
means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the Common
Stock and the Warrants. The undersigned has no reason to anticipate any material
change in his or her personal financial condition for the foreseeable future.

 

The undersigned is financially able to bear the economic risk of this
investment, including the ability to hold the Common Stock and Warrants
indefinitely or to afford a complete loss of the undersigned’s investment in the
Common Stock and the Warrants.

 

(k)          If the undersigned is a partnership, corporation, trust, or other
entity, (i) the undersigned has enclosed with this Subscription Agreement
appropriate evidence of the authority of the individual executing this
Subscription Agreement to act on its behalf (e.g., if a trust, a certified copy
of the trust agreement; if a corporation, a certified corporate resolution
authorizing the signature and a certified copy of the articles of incorporation;
or if a partnership, a certified copy of the partnership agreement), (ii) the
undersigned represents and warrants that it was not organized or reorganized for
the specific purpose of acquiring the Common Stock and Warrants, (iii) the
undersigned has the full power and authority to execute this Subscription
Agreement on behalf of such entity and to make the representations and
warranties made herein on its behalf, and (iv) this investment in the Company
has been affirmatively authorized, if required, by the governing board of such
entity and is not prohibited by the governing documents of the entity.

 

3.            Representations and Warrants of the Company. As a material
inducement of the Subscriber to enter into this Subscription Agreement and
subscribe for the Securities, the Company represents and warrants to the
Subscriber, as of the date hereof, as follows:

 

(a)         Organization and Standing. The Company is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Nevada, has full power to carry on its business as and where such business is
now being conducted and to own, lease and operate the properties and assets now
owned or operated by it and is duly qualified to do business and is in good
standing in each jurisdiction where the conduct of its business or the ownership
of its properties requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect. “Material Adverse Effect”
means any circumstance, change in, or effect on the Company that, individually
or in the aggregate with any other similar circumstances, changes in, or effects
on, the Company taken as a whole: (i) is, or is reasonably expected to be,
materially adverse to the business, operations, assets, liabilities, employee
relationships, customer or supplier relationships, prospects, results of
operations or the condition (financial or otherwise) of the Company taken as a
whole, or (ii) is reasonably expected to adversely affect the ability of the
Company to operate or conduct the Company’s business in the manner in which it
is currently operated or conducted or proposed to be operated or conducted by
the Company.

 



 -5- 

 

 

(b)         Authority. The execution, delivery and performance of this
Subscription Agreement and the other Offering Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Board of Directors of the Company.

 

(c)         No Conflict. The execution, delivery and performance of this
Subscription Agreement and the other Offering Documents, and the consummation of
the transactions contemplated hereby and thereby do not (i) violate or conflict
with the Company’s Certificate of Incorporation, By-laws or other organizational
documents, (ii) conflict with or result (with the lapse of time or giving of
notice or both) in a material breach or default under any material agreement or
instrument to which the Company is a party or by which the Company is otherwise
bound, or (iii) violate any order, judgment, law, statute, rule or regulation
applicable to the Company, except where such violation, conflict or breach would
not have a Material Adverse Effect. This Subscription Agreement and the other
Offering Documents when executed by the Company will be a legal, valid and
binding obligation of the Company enforceable in accordance with its terms
(except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws and equitable principles relating to or limiting creditors’
rights generally).

 

(d)         Authorization. Issuance of the Securities to the Subscriber has been
duly authorized by all appropriate corporate actions of the Company.

 

(e)          Litigation and Other Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company,
threatened against the Company at law or in equity before or by any court or
Federal, state, municipal or their governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign which could materially
adversely affect the Company. The Company is not subject to any continuing
order, writ, injunction or decree of any court or agency against it which would
have a material adverse effect on the Company.

 

(f)          Use of Proceeds. The proceeds of this Offering and sale of the
Securities, net of payment of placement expenses, will be used by the Company
for working capital and other general corporate purposes subject to the
restrictions set forth in the Securities and on Schedule 1 hereto.

 

(g)         Consents/Approvals. No consents, filings (other than Federal and
state securities filings relating to the issuance of the Securities pursuant to
applicable exemptions from registration, which the Company hereby undertakes to
make in a timely fashion), authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the Closing.

 

(h)         No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby other than those fees payable to a Placement
Agent pursuant to that certain Placement Agent Agreement, dated January 3, 2017,
by and between the Company and Bradley Woods & Co. Ltd., such fees shall not be
in excess of ten percent (10%) of aggregate capital raised in the Offering.

 



 -6- 

 

 

(i)          Capitalization. A capitalization table illustrating the authorized
and the outstanding capital stock of the Company as of the date hereof is
attached as Schedule 2. All of such outstanding shares have been, or upon
issuance will be, validly issued, fully paid and nonassessable. As of the date
hereof, except as disclosed in Schedule 2.2, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Act, (v) there are no outstanding
securities of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries, and (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance or
exercise of the Securities or Warrants as described in this Subscription
Agreement. The Company has furnished to the Subscriber true and correct copies
of the Company’s Certificate of Incorporation attached hereto as Schedule 6, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”) attached hereto as Schedule 7, and the terms of all securities
convertible or exchangeable into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto. Schedule 2.1 also
lists all outstanding debt of the Company for borrowed money (other than the
Secured Notes previously issued in the Offering).

 

(j)           Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened, the effect
of which would be reasonably likely to result in a Material Adverse Effect.
Neither the Company nor any of its subsidiaries is a party to a collective
bargaining agreement.

 

(k)         Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3, there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its subsidiaries regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.

 



 -7- 

 

 

(l)           Environmental Laws. The Company and its subsidiaries (i) are to
the Company’s knowledge in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where such noncompliance or failure to receive permits, licenses or approvals
referred to in clauses (i), (ii) or (iii) above would be reasonably likely to
result in a Material Adverse Effect.

 

(m)         Disclosure. No representation or warranty by the Company in this
Subscription Agreement, the other Offering Documents, nor in any certificate,
Schedule or Exhibit delivered or to be delivered pursuant to this Subscription
Agreement or the other Offering Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading. To
the knowledge of the Company and its subsidiaries at the time of the execution
of this Subscription Agreement, there is no information concerning the Company
and its subsidiaries or their respective businesses which has not heretofore
been disclosed to the Subscribers that would have a Material Adverse Effect.

 

(n)         Title. The Company and its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 2.1 or such as do not
materially and adversely affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries. Any real property and facilities held under lease by the
Company or any of its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.

 

(o)         Foreign Corrupt Practices Act. To the Company’s knowledge, neither
the Company, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of acting for, or
on behalf of, the Company, directly or indirectly used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; directly or indirectly made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any similar
treaties of the United States; or directly or indirectly made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government or party official or employee.

 



 -8- 

 

 

(p)         Tax Status. The Company and each of its subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject and
all such returns, reports and declarations are true, correct and accurate in all
material respects. The Company has paid all taxes and other governmental
assessments and charges, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith, for which adequate
reserves have been established, in accordance with generally accepted accounting
principles.

 

(q)         Compliance with Laws. The business of the Company and its
subsidiaries has been and is presently being conducted so as to comply with all
applicable material federal, state and local governmental laws, rules,
regulations and ordinances.

 

(r)           Employee Benefit Plans; ERISA. Schedule 5 sets forth a true,
correct and complete list of all employee benefit plans, programs, policies and
arrangements, whether written or unwritten (the “Company Plans”), that the
Company, any subsidiary or any other corporation or business which is now or at
the relevant time was a member of a controlled group of companies or trades or
businesses including the Company or any subsidiary, within the meaning of
section 414 of the Internal Revenue Code of 1986, as amended (the “Code”),
maintain or have maintained on behalf of current or former members, partners,
principals, directors, officers, managers, employees, consultants or other
personnel. (i) There has been no prohibited transaction within the meaning of
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code, with respect to any of the Company
Plans; (ii) none of the Company Plans is or was subject to Section 412 of the
Code or Section 302 or Title IV of ERISA; and (iii) each of the Company Plans
has been operated and administered in all material respects in accordance with
all applicable laws, including ERISA. There are no actions, suits or claims
pending or threatened (other than routine claims for benefits), whether by
participants, the Internal Revenue Service, the Department of Labor or
otherwise, with respect to any Company Plan and no facts exist under which any
such actions, suits or claims are likely to be brought or under which the
Company or any subsidiary could incur any liability with respect to a Company
Plan other than in the ordinary course. None of the Company Plans is or was a
multiemployer plan within the meaning of Section 3(37) of ERISA. Neither the
Company nor any subsidiary has announced, proposed or agreed to any change in
benefits under any Company Plan or the establishment of any new Company Plan.
There have been no changes in the operation or interpretation of any Company
Plan since the most recent annual report, which would have any material effect
on the cost of operating, maintaining or providing benefits under such Company
Plan. Neither the Company nor any subsidiary has incurred any liability for the
misclassification of employees as leased employees or independent contractors.
Except as provided for in this Subscription Agreement and in the other Offering
Documents, the consummation of the transactions contemplated by this
Subscription Agreement, either alone or in combination with another event, will
not (A) result in any individual becoming entitled to any increase in the amount
of compensation or benefits or any additional payment from the Company or any
subsidiary (including, without limitation, severance, golden parachute or bonus
payments or otherwise), or (B) accelerate the vesting or timing of payment of
any benefits or compensation payable in respect of any individual.

 



 -9- 

 

 

(s)         Restrictions on Business Activities. There is no judgment, order,
decree, writ or injunction binding upon the Company or any subsidiary or, to the
knowledge of the Company or any subsidiary, threatened that has or could
prohibit or impair the conduct of their respective businesses as currently
conducted or any business practice of the Company or any subsidiary, including
the acquisition of property, the provision of services, the hiring of employees
or the solicitation of clients, in each case either individually or in the
aggregate.

 

4.            Legends. The Subscriber understands and agrees that the Company
will cause any necessary legends in addition to representations to be placed
upon any instruments(s) evidencing ownership of the Securities, together with
any other legend that may be required by federal or state securities laws or
deemed necessary or desirable by the Company.

 

5.            General Provisions.

 

(a)          Confidentiality. The Subscriber covenants and agrees that it will
keep confidential and will not disclose or divulge any confidential or
proprietary information that such Subscriber may obtain from the Company
pursuant to financial statements, reports, and other materials submitted by the
Company to such Subscriber in connection with this Offering or as a result of
discussions with or inquiry made to the Company, unless such information is
known, or until such information becomes known, to the public through no action
by the Subscriber; provided, however, that a Subscriber may disclose such
information to its attorneys, accountants, consultants, and other professionals
to the extent necessary in connection with his or her investment in the Company
so long as any such professional to whom such information is disclosed is made
aware of the Subscriber’s obligations hereunder and such professional agrees to
be likewise bound as though such professional were a party hereto.

 

(b)         Successors. The covenants, representations and warranties contained
in this Subscription Agreement shall be binding on the Subscriber’s and the
Company’s heirs and legal representatives and shall inure to the benefit of the
respective successors and assigns of the Company. The rights and obligations of
this Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.

 

(c)          Counterparts. This Subscription Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument.

 

(d)          Execution by Facsimile or Email. Execution and delivery of this
Subscription Agreement by facsimile transmission or Internet email (including
the delivery of documents in Adobe PDF format) shall constitute execution and
delivery of this Agreement for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

  



 -10- 

 

 

(e)         Governing Law and Jurisdiction. This Subscription Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts to be wholly performed within such state and without
regard to conflicts of law provisions that would result in the application of
any laws other than the laws of the State of New York. Any legal action or
proceeding arising out of or relating to this Subscription Agreement and/or the
other Offering Documents may be instituted in the courts of the State of New
York sitting in New York County or in the United States of America for the
Southern District of New York, and the parties hereto irrevocably submit to the
jurisdiction of each such court in any action or proceeding. Subscriber hereby
irrevocably waives and agrees not to assert, by way of motion, as a defense, or
otherwise, in every suit, action or other proceeding arising out of or based on
this Subscription Agreement and/or the other Offering Documents and brought in
any such court, any claim that Subscriber is not subject personally to the
jurisdiction of the above named courts, that Subscriber’s property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.

 

(f)          Indemnification Generally.

 

i.         The Company, on the one hand, and the Subscriber, on the other hand
(each an “Indemnifying Party”), shall indemnify the other from and against any
and all losses, damages, liabilities, claims, charges, actions, proceedings,
demands, judgments, settlement costs and expenses of any nature whatsoever
(including, without limitation, reasonable attorneys’ fees and expenses)
resulting from any breach of a representation and warranty, covenant or
agreement by the Indemnifying Party and all claims, charges, actions or
proceedings incident to or arising out of the foregoing.

 

ii.          Indemnification Procedures. Each person entitled to indemnification
under this Section 5 (an “Indemnified Party”) shall give notice as promptly as
reasonably practicable to each party required to provide indemnification under
this Section 5 of any action commenced against or by it in respect of which
indemnity may be sought hereunder, but failure to so notify an Indemnifying
Party shall not release such Indemnifying Party from any liability that it may
have, otherwise than on account of this indemnity agreement so long as such
failure shall not have materially prejudiced the position of the Indemnifying
Party. Upon such notification, the Indemnifying Party shall assume the defense
of such action if it is a claim brought by a third party, and, if and after such
assumption, the Indemnifying Party shall not be entitled to reimbursement of any
expenses incurred by it in connection with such action except as described
below. In any such action, any Indemnified Party shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the contrary, or (B) the named
parties in any such action (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
or conflicting interests between them. The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which shall not be unreasonably withheld or delayed by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any loss, damage or liability by reason of such settlement or judgment.

 



 -11- 

 

 

(g)         Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and facsimile numbers
(or to such other addresses or facsimile numbers which such party shall
subsequently designate in writing to the other party):

 

(i)if to the Company:

 

Jerrick Media Holdings, Inc.

202 South Dean Street

Englewood, NJ 07631

Attention: Mr. Jeremy Frommer

 

with a copy to

 

Thompson Hine LLP

335 Madison Avenue, 12th Floor

New York, NY 10017

Attention: Mr. Peter J. Gennuso

 

(ii)If to Subscriber to the address set forth next to its name on the signature
page hereto.



 

(h)         Entire Agreement. This Subscription Agreement (including the
Exhibits attached hereto) and other Offering Documents delivered at the Closing
pursuant hereto, contain the entire understanding of the parties in respect of
its subject matter and supersedes all prior agreements and understandings
between or among the parties with respect to such subject matter. The Exhibits
constitute a part hereof as though set forth in full above.

 

(i)          Amendment; Waiver. This Subscription Agreement may not be modified,
amended, supplemented, canceled or discharged, except by written instrument
executed by both parties. No failure to exercise and no delay in exercising, any
right, power or privilege under this Subscription Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any proceeding or succeeding breach of the same or any other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Subscription Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

  

[SIGNATURE PAGE FOLLOWS]

 



 -12- 

 

 

INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL

  

DOLLAR AMOUNT INVESTED $                                           

 

AMOUNT INVESTED TO BE SENT VIA:             ☐  Check (enclosed)          ☐  Wire

 

Name in Which Note and Warrants Should Be Issued:

 

  



 

 

Address Information:

 

For individual subscribers this address should be the Subscriber’s primary legal
residence. For entities other than individual subscribers, please provide
address information for the entities primary place of business. Information
regarding a joint subscriber should be included in the column at right.

 

     

Legal Address

 

Legal Address

           

City, State, and Zip Code

 

City, State, and Zip Code

 

     

Tax ID # or Social Security #

 

Tax ID # or Social Security #

 

Alternate Address Information:

 

Subscribers who wish to receive correspondence at an address other than the
address listed above should complete the Alternate Address section below.

  

     

Alternate Address for Correspondence

 

Alternate Address for Correspondence

           

City, State and Zip Code

 

City, State and Zip Code

           

Telephone

 

Telephone

 

AGREED AND SUBSCRIBED

 

This       day of August, 2017

 

By:                                                                           

 

Name:                                                                    

 

Title (if any):                                                         

 

ACCEPTED

 

This      day of August, 2017

 

By:                                                                    

 

Name: Jeremy Frommer

 

Title: Chief Executive Officer

 



 -13- 

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if the Securities are
being subscribed for by an entity)

 

I,                                                                                                   ,
am the
                                                                                    of
                                                                                                                      (the
“Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Notes and Warrants, and certify further that the Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this         day of August, 2017.

 

                                                                                         

(Signature)                               

 

 

 

-14-



 

 